Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO SENIOR

SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of December 19, 2014, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of
June 16, 2014 (as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FIDUS INVESTMENT
CORPORATION, a Maryland corporation (the “Borrower”), the several banks and
other financial institutions from time to time party to the Credit Agreement as
lenders (the “Lenders”), ING CAPITAL LLC, as administrative agent for the
Lenders under the Credit Agreement (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and, solely with
respect to Section 2.8, FIDUS INVESTMENT HOLDINGS, INC. (the “Subsidiary
Guarantor”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I   AMENDMENT TO CREDIT AGREEMENT

Effective as of the First Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

(a) Section 6.01(c) is hereby deleted and replaced in its entirety with the
following:

“(c) Unsecured Longer-Term Indebtedness, so long as (x) no Default exists at the
time of the incurrence thereof (or immediately after the incurrence thereof) and
(y) prior to and immediately after giving effect to the incurrence thereof, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d), (e) and (f) and within five Business Days after the
date of such incurrence the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect;”.



--------------------------------------------------------------------------------

(b) Section 6.07(f) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“(f) Unsecured Indebtedness Test. After the Effective Date, at any time when
Obligor’s Net Worth is less than $175,000,000, unsecured Indebtedness of the
Borrower and its Subsidiaries (other than SBIC Subsidiaries) shall not exceed
$50,000,000.”

(c) Section 6.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (d) thereof, (ii) replacing the period at the
end of clause (e) thereof with “; and” and (iii) adding the following clause
(f) immediately after clause (e) thereof:

“(f) the Borrower may make Restricted Payments to repurchase or redeem Equity
Interests of the Borrower up to an aggregate amount equal to $10,000,000 during
such period, so long as on the date of such Restricted Payment and after giving
effect thereto:

(1) no Default shall have occurred and be continuing;

(2) (x) the Covered Debt Amount does not exceed 80% of the Borrowing Base on the
date of such Restricted Payment and after giving effect thereto, and (y) the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as of such date demonstrating compliance with the foregoing; and

(3) prior to and immediately after giving effect to such Restricted Payment, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d), (e) and (f) after giving effect to such Restricted
Payment and on the date of such Restricted Payment, the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect;

provided; that such Equity Interests of the Borrower must be repurchased or
redeemed at a price less than such Equity Interests’ net asset value as of the
date of such Restricted Payment.”

SECTION II   MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which the
Borrower and the Subsidiary Guarantor have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

(1) Executed Counterparts: from each party hereto, either (1) a counterpart of
this Amendment signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic mail of a signed signature page to this
Amendment) that such party has signed a counterpart of this Amendment



--------------------------------------------------------------------------------

(2) Corporate Documents. True and complete resolutions of the Board of Directors
of each Obligor approving and authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the First Amendment
Effective Date, certified as of the First Amendment Effective Date by its
secretary or an assistant secretary as being are in full force and effect
without modification or amendment.

(3) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the First Amendment Effective Date and
after giving effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its terms.

(b) The representations and warranties set forth in the Credit Agreement as
amended by this Amendment and the representations and warranties in each other
Loan Document are true and correct in all material respects (other than any
representation or warranty already qualified by materiality or Material Adverse
Effect, which shall be true and correct is all respects) on and as of the First
Amendment Effective Date or as to any such representations and warranties that
refer to a specific date, as of such specific date, with the same effect as
though made on and as of the First Amendment Effective Date.

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).



--------------------------------------------------------------------------------

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent or the Borrower or the Subsidiary Guarantor under
the Credit Agreement or any other Loan Document, and, except as expressly set
forth herein, shall not alter, modify, amend or in any way affect any of the
other terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions amended herein of the
Credit Agreement. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

2.8. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby to the extent applicable as of the First Amendment Effective Date
(a) consents to this Amendment and the transactions contemplated hereby,
(b) agrees that the Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (c) confirms its guarantee
(solely in the case of the Subsidiary Guarantor) and affirms its obligations
under the Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Guarantee and Security Agreement), and (d) acknowledges and affirms that
such guarantee and/or grant is in full force and effect in respect of, and to
secure, the Secured Obligations.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

FIDUS INVESTMENT CORPORATION,

as Borrower

By:  

/s/ Shelby Sherard

  Name: Shelby Sherard   Title: Chief Financial Officer and Secretary

FIDUS INVESTMENT HOLDINGS, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby Sherard

  Name: Shelby Sherard   Title: Secretary



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:  

/s/ Patrick Frisch

  Name: Patrick Frisch   Title: Managing Director By:  

/s/ Kunduck Moon

  Name: Kunduck Moon   Title: Managing Director